





SECOND AMENDMENT TO THE
HEWLETT-PACKARD COMPANY EXCESS BENEFIT RETIREMENT PLAN




The Hewlett-Packard Company Excess Benefit Retirement Plan, as amended and
restated effective January 1, 2006, is hereby amended to change the name of the
Plan and reflect the name change of the Plan sponsor as follows:


1.
The second sentence of Section 1 of the Plan shall be amended in its entirety to
read as follows:



The purpose of the Plan is to provide supplemental retirement benefits to
certain employees that are not able to be provided under the HP Inc. Deferred
Profit Sharing Plan (“DPSP”) and/or the HP Inc. Retirement Plan (“RP”) due to
the limits imposed by Section 415 and Section 401(a)(17) of the Internal Revenue
Code of 1986, as amended (the “Code”).


2.
Section 1 of the Plan shall be amended to add the following paragraph to the end
thereof, to read as follows:



Effective on or about November 1, 2015, the Company’s name was changed to HP
Inc. In connection with the corporate name change, effective November 1, 2015,
the name of the Plan was changed to the HP Inc. Excess Benefit
Retirement Plan.


3.
Section 2(d) of the Plan shall be amended in its entirety to read as follows:



(d)    “EDCP” means the HP Inc. 2005 Executive Deferred Compensation Plan.


4.
Section 2(e) of the Plan shall be amended in its entirety to read as follows:



(e)    “HP” means HP Inc. or any successor corporation or other entity.
    
5.
Section 2(h) of the Plan shall be amended in its entirety to read as follows:



(h)    “Plan” means the HP Inc. Excess Benefit Retirement Plan, as it may be
amended from time to time.


This Second Amendment to the Hewlett-Packard Company Excess Benefit Plan is
hereby adopted this ____day of January, 2017.




HP INC.

By /s/ Tracy Keogh    
Tracy Keogh
Chief Human Resources Officer


